DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-7 and 9) in the reply filed on 02/11/2022 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-7 and 9 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Machida ("Magnetic Domain Structures and Magnetic Properties of Lightly Nd Doped Sm-Co Magnets with high Squareness and High Heat Resistance,” Proceedings of the 21st International Conference on Magnetism, (ICM2018), July15, 2018, San Francisco, California, IDS dated 05/14/2020).
Regarding claims 1-2, Machida teaches (Abstract; Fig. 6) a rare-earth cobalt permanent magnet comprising: (Sm0.9Nd0.1)(Fe, Cu, Zr, CO)7.5, the rare-earth cobalt permanent magnet includes a cell phase including a crystalline phase of a Th2Zn17 structure, and a cell wall phase including a crystalline phase of an RCo5 structure enclosing the cell phase, and a concentration of the R in the cell wall is higher than a concentration of the R in the cell phase by 37 atomic % (calculated by ((Nd+Sm) at cell wall phase – (Nd+Sm) at cell phase)/ (Nd+Sm) at cell phase=((1.7+12)-(1+9))/(1+9)=37at%). 
Machida is silent on the amount of Sm, Nd, Fe, Cu, Zr and Co in the magnet. However, in view of the fact that Machida teaches a magnet having cell phase composition and cell wall phase composition that are the same as the magnet disclosed in the instant Specification (Compared Fig. 6 of Machida with Fig. 1 of instant prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 5, Fig. 6 of Machida shows that the Sm and Nd show similar tendencies in a change in a composition from the cell phase to the cell wall in the rare-earth cobalt permanent magnet. 
Regarding claim 6, Machida discloses when a reverse magnetic field is applied to the rare-earth cobalt permanent magnet, a reverse magnetic domain that has appeared from in a crystal grain boundary propagates into a crystal grain, another reverse magnetic domain then appears in the crystal grain, and the reverse magnetic domain propagates throughout the crystal grain (Page 2, 2nd column, 1st paragraph). 
Regarding claim 7, Machida discloses that the squareness ratio is 72% (Page 4, 1st column), which meets the limitation recited in claim 7.
Regarding claim 9, Machida discloses a vehicle comprising the Sm-Co magnet (Page 1, 1st paragraph), which meets the limitation recited in claim 9.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Machida ("Magnetic Domain Structures and Magnetic Properties of Lightly Nd Doped Sm-Co Magnets with high Squareness and High Heat Resistance,” Proceedings of the 21st International Conference on Magnetism, (ICM2018), July15, 2018, San Francisco, , as applied to claim 1 above, and further in view of Horiuchi (US 2016/0086702).
Regarding claims 3-4, Machida is silent on magnet density. Horiuchi teaches a magnet that is analogous to the magnet of Machida (Abstract). Horiuchi discloses that by employing the density equal to or greater than 8.2 g/cm3, it is possible to further improve the mechanical strength of the permanent magnet ([0034]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet having density of equal to or greater than 8.2 g/cm3 as taught by Horiuchi in the process of making the magnet of Machida in order to improve the mechanical strength of the magnet as disclosed by Horiuchi. The density disclosed by Horiuchi overlaps the recited density in claims 3-4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over JP’072 (JP 2015-188072, IDS dated 11/23/2021).
Regarding claims 1-2 and 5, JP’072 teaches (Abstract; Claim 1; [0052]; Fig. 6) a rare-earth cobalt permanent magnet comprising: 26 wt% Sm, 25 wt% Fe, 4.5 wt% Cu, 2.15 wt% Zr and the balance is Co (Abstract; Table 4, Example 27), which meets the recited amount of Sm, Nd, Fe, Cu, Zr and Co in claims 1-2. JP’072 discloses that the rare-earth cobalt permanent magnet includes a cell phase including a crystalline phase of a Th2Zn17 structure, and a cell wall including a crystalline phase of an RCo5 structure enclosing the cell phase ([0007]; [0053]).

However, in view of the fact that JP’072 teaches a magnet having compositions that are within the recited composition in the instant claims and a process of making the magnet under processing parameters such as sintering temperature and time, solution heat treatment temperature and time and cooling rate that overlap the processing parameters disclosed in instant Specification, one of ordinary skill in the art would expect that the magnet of JP’072 to meet the limitation that a concentration of the R in the cell wall is higher than a concentration of the R in the cell phase by no less than 25 atomic % recited in claim 1 and the limitation recited in claim 5. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claims 6 and 7, JP’072 does not teach the properties limitations recited in claims 6-7. However, in view of the fact that JP’072 teaches a magnet having compositions that are within the recited composition in the instant claims and a cell structure and a cell wall structure that meets the recited structure in claim 1, one of ordinary skill in the art would expect that the magnet of JP’072 to meet the property limitations recited in claims 6-7. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 9, JP’072 discloses a motor comprising the Sm-Co magnet ([0014]; [0057]), which meets the limitation recited in claim 9.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’072 (JP 2015-188072).
Regarding claims 3-4, JP’072 discloses that the magnet density is 8.15-8.39 g/cm3 ([0007]), which overlaps the recited density in claims 3-4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOWEI SU/Primary Examiner, Art Unit 1733